Exhibit 10.1

 

[g312751kgi001.jpg]

 

SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

This Second Amendment to Credit and Security Agreement is entered into as of
December 6, 2011, by and between RealD Inc., a Delaware corporation (“Borrower”)
and City National Bank, a national banking association (“CNB”).

 

RECITALS

 

A.                                   Borrower and CNB are parties to that
certain Credit and Security Agreement, dated as of June 24, 2010, as amended by
that certain First Amendment to Credit and Security Agreement dated as of
April 5, 2011, (the Credit and Security Agreement, as herein amended,
hereinafter the “Credit Agreement”).

 

B.                                     Borrower and CNB desire to supplement and
amend the Credit Agreement as hereinafter set forth.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      Definitions.  Capitalized terms used in
this Amendment without definition shall have the meanings set forth in the
Credit Agreement.

 

2.                                      Amendments.  The Credit Agreement is
amended as follows:

 

2.1                                 Section 1.34 of the Credit Agreement is
amended in its entirety to provide as follows:

 

“1.34                     ‘Revolving Credit Commitment’ means CNB’s commitment
to make the Revolving Credit Loans in the aggregate principal amount outstanding
at any one time of up to Fifty Million Dollars ($50,000,000.00).”

 

2.2                                 Section 1.37 of the Credit Agreement is
amended in its entirety to provide as follows:

 

“1.37                     ‘Termination Date’ shall mean December 31, 2013,
unless the term of this Agreement is renewed by CNB for an additional period
under Section 3, or such earlier date on which CNB elects to accelerate the
repayment of the Loans under Section 9.3 upon the occurrence of an Event of
Default. Upon any renewal, the Termination Date will be the renewed maturity
date determined by CNB with the consent of Borrower.”

 

2.3                                 Section 6.10.2 of the Credit Agreement is
amended in its entirety to provide as follows:

 

1

--------------------------------------------------------------------------------


 

“6.10.2            A ratio of Debt to EBITDA of not more than 1.25 to 1.00 at
all times, with the measurements of EBITDA and Debt based on the trailing twelve
months.”

 

3.                                      Existing Agreement.  Except as expressly
amended herein, the Credit Agreement shall remain in full force and effect, and
in all other respects is affirmed.

 

4.                                      Conditions Precedent.  This Amendment
shall become effective upon the fulfillment of all of the following conditions
to CNB’s satisfaction:

 

4.1                                 CNB shall have received this Amendment duly
executed by Borrower and acknowledged by the Guarantors.

 

5.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, and all such counterparts taken together
shall be deemed to constitute one and the same instrument.

 

6.                                      Governing Law.  This Amendment and the
rights and obligations of the parties hereto shall be construed in accordance
with, and governed by the laws of the State of California.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

“Borrower”

 

RealD Inc., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael V. Lewis

 

 

 

Michael V. Lewis, Chairman/CEO

 

 

 

 

 

 

 

 

“CNB”

 

City National Bank, a national banking association

 

 

 

 

 

 

 

 

 

 

By:

/s/ Garen Papazyan

 

 

 

Garen Papazyan, Vice President

 

 

(Consent of Guarantors continued on next page)

 

2

--------------------------------------------------------------------------------


 

(Consent of Guarantors continued from previous page)

 

CONSENT OF GUARANTORS:

 

The undersigned have previously guaranteed the indebtedness of RealD, Inc., a
Delaware corporation owed to CNB.  The undersigned confirm that their respective
guarantees and the security given in connection therewith, if any, shall
continue in full force and effect and that each such guaranty shall be a
separate and distinct obligation and apply to the indebtedness arising from the
Credit Agreement as amended herein, subject to the overall limitation as to the
amount guaranteed.

 

 

 

Colorlink, Inc., a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Michael V. Lewis

 

 

 

Michael V. Lewis, CEO

 

 

 

 

 

 

Stereographics Corporation, a California corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael V. Lewis

 

 

 

Michael V. Lewis, CEO

 

3

--------------------------------------------------------------------------------